Citation Nr: 1820967	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to April 1986.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

On March 20, 2018, prior to the promulgation of a decision by the Board, the Veteran, through her representative, indicated in a written statement that she did not wish to continue the appeal as to the claim for entitlement to an initial disability evaluation in excess of 70 percent for PTSD.   


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement to an initial disability evaluation in excess of 70 percent for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal.  Withdrawal may be made by the Veteran or by his authorized representative.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under Rule 1100(a) (§ 20.1100(a) of this part) will not be effective.  38 C.F.R. § 20.204.

On March 20, 2018, prior to the promulgation of a decision by the Board, the Veteran indicated, through her representative, in a written statement that she did not wish to continue the appeal as to the claim for entitlement to an initial disability evaluation in excess of 70 percent for PTSD. 

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal of entitlement to an initial disability evaluation in excess of 70 percent for PTSD is dismissed.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


